Citation Nr: 1111580	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as thoracic scoliosis.

2.  Entitlement to service connection for a respiratory disability, claimed as persistent cough and chronic upper respiratory infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO denied service connection for a low back condition, claimed as thoracic scoliosis, and for persistent cough, claimed as chronic upper respiratory infection.  In September 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On the Veteran's March 2009 Form 9, he indicated that he desired a Board hearing at the RO (i.e., Travel Board Hearing).  In a subsequent March 2009 letter, the RO informed the Veteran that his name had been placed on the list of Veterans awaiting scheduling of a Travel Board hearing; however, no further RO action on the request was taken.  While the Veteran submitted a second Form 9 indicating that he did not want a Board hearing, a third Form 9 received in January 2010 reiterated the Veteran's request for a Travel Board hearing.

Under these circumstances, the Board finds that there remains an outstanding Travel Board hearing request in this appeal.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on eal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of these matters to the RO is warranted.  


Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule a Travel Board hearing for the Veteran at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


